ON MOTION
DYK, Circuit Judge.

ORDER

Animaties Corporation et al. move to dismiss this appeal, due to settlement, and to direct the United States District Court for the Northern District of California to consider their motion to vacate its injunction.
We note that the appropriate course, in the event of settlement, is to remand the appeal to the district court so that it may consider the parties’ request to vacate the injunction.
Accordingly,
IT IS ORDERED THAT:
(1) The motion is granted to the extent that the appeal is remanded to the United States District Court for the Northern District of California for consideration of a motion to vacate the injunction.
(2) Each side shall bear its own costs.